Citation Nr: 0328304	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina.


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a third-degree acromio-clavicular 
separation, right shoulder, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO). 

Procedural history

The veteran served on active duty from August 1973 to 
December 1976.  

The veteran was granted service connection for the residuals 
of a third-degree acromio-clavicular separation, right 
shoulder, in a March 1977 rating decision.  A 10 percent 
disability rating was assigned.

In a February 2001 rating decision, the RO denied the 
veteran's claim for an increased disability rating.  The 
veteran disagreed with the February 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of a substantive appeal.


FINDING OF FACT

The veteran's residuals of a third-degree acromio-clavicular 
separation, right shoulder, are manifested by pain on use; 
ranges of motion are from zero degrees to 130 degrees on 
forward flexion and zero degrees to 140 degrees of elevation; 
and there is no evidence of loose movement or dislocation. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating higher 
than 10 percent for residuals of a third-degree acromio-
clavicular separation, right shoulder, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5201,  5203 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right shoulder disorder, 
currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an veteran describing evidence potentially 
helpful to the veteran but not mentioning who is responsible 
for obtaining such evidence did not meet the standard erected 
by the VCAA].

In April 2002, the RO sent the veteran a letter  that asked 
the veteran to submit evidence of medical care received 
during and after service, including names and addresses of 
physicians and hospitals.  The veteran was also given release 
forms to complete, so that the RO could assist him in 
obtaining evidence.  The Board additionally observes that the 
veteran was notified by the August 2002 statement of the case 
of the pertinent regulations, 38 C.F.R. § 3.159.  

Therefore, the Board concludes, based on the record in this 
case, that the provisions of the VCAA pertaining to 
notification to the veteran, as well as the Court's holding 
in Quartuccio, have been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO obtained treatment reports from the VA 
Medical Center in Columbia, South Carolina from May 2000 
through August 2000.  The veteran was afforded a VA 
examination in May 2002, the report of which is of record.  

The veteran was also given the opportunity to present further 
evidence and testimony at an informal conference in November 
2002.  At the informal conference in November 2002 the 
veteran did not provide any additional medical evidence and 
indicated that he had not received treatment for his shoulder 
from VA or a private physician not already of record.  
Therefore, the Board finds there is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits of the claim.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Rating musculoskeletal disabilities 

The the Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right shoulder disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2003) [impairment of 
the clavicle or scapula]. The medical evidence establishes 
that the veteran is right hand dominant.

Under Diagnostic Code 5203, a 10 percent disability 
evaluation is assigned for malunion of the clavicle of the 
major extremity; a 10 percent evaluation is warranted for 
nonunion of the clavicle of the major extremity without loose 
movement and a 20 percent evaluation is warranted for 
nonunion of the clavicle of the major extremity with loose 
movement; a 20 percent evaluation is warranted for 
dislocation of the clavicle.  Diagnostic Code 5203 also 
provides that, otherwise, the disability should be evaluated 
based on impairment of function of contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2003).  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2001).

Under Diagnostic Code 5201, limitation of motion of the major 
extremity at shoulder level warrants a 20 percent evaluation.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation.  Limitation of motion 
of the major extremity to 25 degrees from the side warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2003).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2003).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

As noted above, the RO initially granted the veteran service 
connection for residuals of a third-degree acromio-clavicular 
(AC) separation of  the right shoulder, in a March 1977 
rating decision.  The RO's decision was based on service 
medical records which showed that the veteran sustained a 
shoulder separation in September 1974, with subsequent right 
shoulder complaints during service.  Evidently, corrective 
surgery was undertaken in early 1976; a report of that 
procedure is not of record, however.  The RO assigned an 
evaluation of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5203.   

An October 1977 VA examination report resulted in a diagnosis 
of residuals of right shoulder surgery for AC separation.  
There is no pertinent medical evidence for over two decades 
thereafter.

A May 2002 VA examination report revealed range of motion 0 
to 130 degrees on forward flexion, and 0 to 140 degrees of 
elevation.  The May 2002 VA examination examiner noted that 
the veteran's principal complaints were pain in his shoulder 
and pain localized to his proximal and superior shoulder as 
well as his proximal posterior shoulder.  The examiner noted 
that the veteran indicated having difficulty with overhead 
activities.  The examiner suspected that the veteran had a 
possible (rotator) cuff tear.  Radiographs were ordered, but 
failed to confirm the existence of a rotator cuff tear.  The 
examiner concluded that the veteran might need physical 
therapy for his right shoulder disability and/or a Magnetic 
Response Image (MRI) of his shoulder if his pain did not 
respond to physical therapy.  

The record also includes VA treatment reports from May 2000 
through August 2000.  However, the treatment reports are 
negative for any complaints or clinical findings regarding 
the right shoulder.   

During a November 2002 conference with a RO Decision Review 
Officer (DRO), the veteran stated that there were no 
additional treatment reports available.  
The veteran denied experiencing any recurrent shoulder 
dislocation.  The veteran further indicated that he was 
seeking a higher evaluation to qualify for VA Vocational 
Rehabilitation, as he was currently unemployed.  [A person is 
entitled to vocational rehabilitation under Title 38, Chapter 
31 if that person is a veteran with a service-connected 
disability compensable at a rate of 20 percent or more.  
See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.]  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's service-connected disability encompasses post-
operative residuals of a right shoulder separation.  This 
disability has been rated by analogy to Diagnostic Code 5203.  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  For the reasons that follow the 
Board finds that Diagnostic Code 5203 is the most appropriate 
diagnostic code.

Diagnostic Code  5203 provides disability evaluation for 
malunion of the clavicle or scapula (major or minor), 
nonunion of the clavicle or scapula without loose movement 
(major or minor), nonunion of the clavicle or scapula with 
loose movement (major or minor), and dislocation of the 
clavicle or scapula (major or minor).  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2003).  This diagnostic code 
contemplates internal derangement of the shoulder, to include 
dislocation, which matches the service-connected disability.  
The Board is of course aware that the medical evidence does 
not currently demonstrate any dislocation, nonunion or 
malunion; pain and limitation of motion appear to be the 
primary current symptoms.  However, Diagnostic Code 5203 
contemplates this situation by allowing for rating based on 
limitation of function of the joint.  As discussed below, the 
Board will also consider the veteran's right shoulder 
disability under Diagnostic Code 5201 [limitation of motion 
of arm].          

There is no medical evidence in the record that establishes 
that the veteran's shoulder is ankylosed; thus application of 
Diagnostic Code 5200 is not appropriate.    Additionally, 
there is no evidence that the veteran has an impairment of 
the humerus to warrant consideration of Diagnostic Code 5202.

In short, after a review of the evidence pertaining to the 
veteran's service-connected right shoulder disorder, the 
Board has determined that the most appropriate diagnostic 
code is Diagnostic Code 5203.    

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is inconsistent with that enumerated for a 
rating higher than 10 percent.

DC 5203 requires symptology of nonunion of the clavicle or 
scapula with loose movement (major or minor), or dislocation 
of the clavicle or scapula (major or minor) in order for the 
veteran to receive a disability evaluation higher than 10 
percent.  There is no evidence in the record that shows loose 
movement of the right shoulder or that the shoulder is 
subject to dislocation, nor was instability shown in the 
shoulder when examined in May 2002.  Moreover, the veteran 
did not report experiencing loose movement or dislocation of 
the shoulder, the record does support the finding that the 
veteran has some limitation of use of his shoulder.

In accordance with Diagnostic Code 5203, the right shoulder 
disability may be evaluated based on limitation of function 
of the contiguous joint, which as noted above involves 
reviewing range of motion of the right arm under Diagnostic 
Code 5201.  Pursuant to Diagnostic Code 5201, a 20 percent 
rating is applicable if the range of motion of the right 
shoulder is limited to shoulder level (i.e. 90 degrees).  The 
May 2002 VA examination report revealed a range of motion 0 
to 130 degrees on forward flexion, and 0 to 140 degrees of 
elevation.  The range of motion of the right shoulder is not, 
therefore, limited to shoulder level (90 degrees).  The 
criteria for a disability rating in excess of 10 percent 
pursuant to the provisions of Diagnostic Code 5201 are not 
met.

DeLuca considerations

The provisions of 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence of record does not reflect impairment that 
warrants a higher rating under 38 C.F.R. § 4.40 or § 4.45.  
During the May 2002 VA examination the veteran's principal 
complaints were pain in his shoulder and pain localized to 
his proximal and superior shoulder as well as his proximal 
posterior shoulder.  
The examiner noted that the veteran indicated a difficulty 
with overhead activities.  There was no evidence of such 
manifestations as weakness, fatigability, incoordination and 
the like which would trigger the application of 38 C.F.R. §§ 
4.40 and/or 4.45.  In addition, there was not identified any 
limitation of motion due to pain.  Accordingly, the Board 
concludes that a preponderance of the evidence is against a 
finding of any "additional functional loss" in his right 
shoulder and that an increased rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that assignment of a 10 percent disability 
rating under Diagnostic Code 5203 is appropriate, with 
consideration of the DeLuca factors discussed above. 

Extraschedular consideration

In the November 2002 supplemental statement of the case 
(SSOC), the RO concluded that an extraschedular evaluation 
was not warranted for the veteran's service-connected 
residuals of a third-degree acromio-clavicular separation, 
right shoulder.  Since this matter has been adjudicated by 
the RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2003); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his right shoulder disorder has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  Although the veteran has indicated that he is 
unemployed, the record does not indicate that such 
unemployment is due to the service-connected right shoulder 
disability.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to this disability.  Indeed, there is absolutely no 
record of any medical treatment for the shoulder in recent 
years.  

The veteran has asserted that his disability causes pain and 
some impairment in overhead activities.  The Board has no 
reason to doubt the veteran's statements.  However, such 
impairment is contemplated in the disability rating that has 
been assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

There is no indication that the veteran's right shoulder 
disability is in any way out of the ordinary clinically.  In 
other words, he does not have any symptoms from his right 
shoulder disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, the veteran's service-connected residuals of a 
third-degree acromio-clavicular separation, right shoulder 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  In the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a third-degree acromio-
clavicular separation, right shoulder is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



